t c memo united_states tax_court banana moon trust j c chisum trustee and purple passion trust j c chisum trustee petitioners v commissioner of internal revenue respondent docket no filed date jimmy c chisum for petitioners richard a rappazzo for respondent memorandum opinion chiechi judge this case is before the court on respon- dent's motion to dismiss for lack of jurisdiction respondent’s motion we shall grant respondent’s motion background for purposes of respondent’s motion the parties do not dispute the following factual allegations that are part of the record at all relevant times each petitioner was a_trust engaged in business in the state of arizona petitioner banana moon trust filed a federal_income_tax return for estates and trusts form_1041 return for which was signed by jimmy c chisum mr chisum as the fiduciary or officer representing the fiduciary banana moon trust’s return did not contain the name of the trustee or any information that would enable respondent to determine who the trustee was petitioner purple passion trust filed a return for which was signed by mr chisum as the fiduciary or officer representing the fiduciary that return did not contain the name of the trustee or any information that would enable respondent to determine who the trustee was upon commencement of the examination of each petitioner respondent requested complete copies of the trust documents relating to each such petitioner as well as other information bach petitioner refused to provide respondent with the trust documents and other information requested although neither petitioner provided respondent with the documentation and other information requested respondent’s examining agent obtained from an unrelated third-party financial_institution what appear to be the governing trust documents for petitioner banana moon trust and the governing trust documents for petitioner purple passion trust those governing trust documents pertaining to each petitioner appear to be identical except for the name of each petitioner reflected therein the respective governing trust documents relating to peti- tioners state that they are executed under the laws of the constitution for the united_states of america and the constitu- tion for the state of nevada those documents identify the original trustee of each petitioner as sugartree llc the respective governing trust documents relating to petitioners further provide in pertinent part the anglo-saxon common_law irrevocable pure trust for asset protection purposes also known as an asset_protection_trust created by this contract and indenture on thi sec_30th day of september is authorized to exist and function by and through its board_of trustees hereinafter referred to as the board pursuant to all of the conditions contained herein with certain assets to be administered by the trustee for the benefit of the holders of capital units hereinafter referred to as beneficiaries represented by certificates of beneficial_interest in accordance with the unalienable anglo-saxon common_law rights afforded to man this trust shall be originally domiciled in the state of nevada and shall be interpreted and construed under the constitution of the united_states and the laws of the state of nevada the domicile and thereby the controlling interpretational laws under which the trust shall be construed may be changed to any other state or nation as shall be deemed prudent wise necessary or appropriate by the board_of trust-- ees the creator shall appoint a fiduciary to serve as protector of the beneficiaries the protec-- tor shall be an independent third party with no obliga- tions to any other party to this trust the protector shall have the power to remove any trustee who violates any term or condition of this trust agreement or is in breach of any anglo-saxon common_law trustee duty and shall have the power to appoint a successor trustee to fill any vacancy which occurs for any reason the board_of trustees shall have except as modified by the terms of this indenture and the minutes of the board interpreting the same all of the powers of trustees under the anglo-saxon common_law as well as those specified under the laws of the state of nevada the trustee may be replaced in any of the following manners a resignation the trustee may resign with or without cause at any time by sending a notice of his intention to do so to the trust principle sic office by certified mail however such resignation shall not be effective unless and until such time as a successor trustee has accepted the appointment to assume the duties and responsibilities of trustee on the expira- tion date of the outgoing trustee or thirty days after receipt of the resignation whichever occurs first b removal upon complaint for proper cause by any agent or person appointed by the trust the protector shall appoint a committee of arbitrators hereinafter referred to as the committee to investi- gate the complaint the committee shall have the power upon meeting investigation and a two-thirds majority vote to remove the trustee for the following specific reasons constituting proper cause a insol- vency b negligence c incompetence or d failure to perform fiduciary duties under the terms of the con- tract cc incapacitation in the event the trustee is unavailable to participate in the process of his removal or the selection of a successor trustee the protector shall have the authority to execute an affi- davit under oath setting forth the unavailability of the trustee d court appointment in the event it becomes necessary to litigate the removal of a trustee and or appointment of a successor trustee the trust by and through its beneficiaries may apply to a court of competent jurisdiction for the appointment of a successor trustee the notice_of_deficiency notice issued to petitioner banana moon trust for taxable years and was addressed as follows banana moon trust sugartree llc ttee west vista no glendale az the notice issued to petitioner purple passion trust with respect to taxable_year was addressed as follows purple passion trust sugartree llc ttee west vista avenue no glendale az banana moon trust and purple passion trust jointly filed a petition in this court that petition was signed on behalf of each petitioner by j c chisum as trustee respondent’s motion contends in pertinent part there is absolutely no evidence from which the court can adduce that mr chisum is the current trustee of either of the petitioner trusts petitioners have provided no evidence that the appointment of mr chisum as trustee was valid or authorized under the terms of the respective trust indentures petitioners have failed to demonstrate that mr chisum was legally appointed as trustee of either of the petitioner trusts and therefore is authorized to act on behalf of the petitioner trusts and bring the instant case before this court see t c rule c petitioners filed a response to respondent’s motion in which they ask the court to deny that motion that response asserts in pertinent part the respondent’s objection goes to the manage- ment of the trusts their internal affairs concerns about their administration the declaration of rights and the determinations of matters involving the trust- ees as the respondent concedes that these are ari- zona trusts this issue falls within the exclu- sive jurisdiction of the superior court here in the state of arizona see a r s at this point this court is without jurisdiction to determine whether mr chisum is the duly authorized trus-- tee the petitioners need not remind the court of the consequences of taking any_action over which subject matter is completely lacking any objection the respondent or respondent’s counsel has in this area must be taken up in the supe- rior court here in arizona assuming of course the respondent or respondent’s counsel has standing the irony is of course if respondent or respondent’s counsel does take the matter up with the superior court where the respondent will have the burden_of_proof and if the superior court finds that the trusts are valid then the respondent will be barred by res_judicata from asserting the sham trust claim that forms the basis for his deficiency determination in essence the factual claims raised by the motion to dismiss are inextricably intertwined with the facts going to the merits of the commissioner’s sham trust claim at issue in this case if the trusts are valid then mr chisum under arizona law will be presumed to be the duly authorized trustee whether it is as a trustee of a resulting trust constructive trust or expressed sic trust therefore the only course available to this court is to defer consider- ation of the jurisdictional claims to the trial on the merits 990_f2d_451 n 9th cir 940_f2d_1291 9th cir see also 824_f2d_799 9th cir a district_court may hear evidence and make findings_of_fact necessary to rule on the subject matter jurisdiction question prior to trial if the jurisdictional facts are not inter- twined with the merits emphasis added the court held a hearing on respondent’s motion at which mr chisum appeared on behalf of petitioners ’ at that hearing mr chisum contended inter alia i was one of the members of sugar tree llc and subse- guently substituted the trustee to give a better con- trol in the tax matters and in the business administra- tion ‘at the hearing the court informed mr chisum that its allowing him to appear at the hearing on behalf of each petitioner did not mean that the court agreed that he in fact had the capacity to be appearing on their behalf the fact that this trust 1s again administered within the state of arizona it comes under the exclu- sive jurisdiction of the courts of arizona and the law of arizona for determining the real parties there was sic subsequent items subsequent trustee replacements that are not a part of the record the role of protector that the respondent brings up is only one of the methods of removal of a trustee any trustee has the authority and the power to resign at any time petitioners presented no additional contentions and proffered no evidence at the hearing on respondent’s motion discussion rule provides in pertinent part a petitioner deficiency or liability actions a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency in the case of a notice_of_deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a a case timely brought shall not be dismissed on the ground that it is not properly brought on behalf of a party until a reason- able time has been allowed after objection for ratifi- cation by such party of the bringing of the case and such ratification shall have the same effect as if the case had been properly brought by such party c capacity the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the juris-- diction from which such person's authority is derived all rule references are to the tax_court rules_of_practice and procedure the respective governing trust documents pertaining to petitioners suggest that each petitioner was organized as a_trust under the laws of the state of nevada however in petitioners’ response to respondent’s motion and at the hearing on that motion mr chisum asserted that the administration of each petitioner trust is governed by the laws of the state of arizona and that the exclusive jurisdiction in determining the validity of the trust and of the trustee is in the superior court of the state of arizona assuming arguendo as petitioners claim that each peti- tioner is a_trust the administration of which is subject_to the laws of the state of arizona under arizona law see rule c a trustee has the power to commence litigation on behalf of a_trust see ariz rev stat ann sec c west in the instant case each petitioner has the burden of proving that this court has jurisdiction see 65_tc_346 national comm to secure justice assuming arguendo as the respective governing trust documents pertaining to petitioners suggest that each petitioner is a_trust the administration of which is subject_to the laws of the state of nevada under nevada law see rule c a trustee has the power to commence litigation on behalf of a_trust if the trust instrument so provides see nev rev stat ann sec_163 and michie the respective governing trust documents pertaining to petitioners stated in pertinent part that the board_of trustees of each petitioner trust was to have all of the powers of trustees under the anglo-saxon common_law as well as those specified under the laws of the state of nevada -- - in the rosenberg case v commissioner 27_tc_837 by establishing affirmatively all facts giving rise to our jurisdiction see 35_tc_177 15_bta_645 in order to meet that burden each petitioner must provide evidence establishing that mr chisum has authority to act on its behalf see national comm to secure justice in the rosenberg case v commissioner supra pincite 22_bta_686 we reject petitioners' position that under arizona law the validity of the purported appointment of mr chisum as trustee of each petitioner falls within the exclu- sive jurisdiction of the courts of the state of arizona on the record before us we find that each petitioner has failed to establish that mr chisum is authorized to act on its behalf to reflect the foregoing an order of dismissal for lack of jurisdiction granting respon- dent’s motion will be entered we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit and or irrelevant
